EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Bouknight, Reg. No. 78,561 on March 11, 2021.

The application has been amended as follows: 
Please amend claims 1, 8 and 15 as follows:
Claim 1:
	Line 9 of claim 1: REPLACE “determining the scope” WITH “determining a scope”

Claim 8: 
	Line 14 of claim 8: REPLACE “determining the scope” WITH “determining a scope”

Claim 15: 
	Line 12 of claim 15: REPLACE “program instructions to determine the scope” WITH “program instructions to determine a scope”


REASONS FOR ALLOWANCE

The drawings filed on 08/30/2019 are accepted by the Examiner.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record includes Krishnaswamy et al. (Krishnaswamy), US Patent Application Publication No. US 2017/0034107, from IDS filed on 08/30/2019, Wilson, US Patent Application Publication No. US 2016/0162500, Bandaru et al. (Bandaru), US Patent Application Publication No. US 2008/0133488, and Allen et al. (Allen), US Patent Application Publication No. US 2018/0357323.

Krishnaswamy discloses automatically augmenting online content with contextually relevant comments (Abstract).  Krishnaswamy further discloses informative comments among the user comments are identified, and the online content is augmented with a selection of the informative comments at positions in the online content where they are determined by the contextually relevant content annotation (CRCA) program to be most relevant (paragraph [0028]).  Krishnaswamy further discloses converting online content to a text form or contextual text (if the online content is not text) before augmenting with informative comments (paragraph [0029]).  Krishnaswamy further discloses relevance scoring module may store the comment ID, the relevance score and associated content position of the portion of the contextual context (online content) having the highest relevance score (paragraph [0031]).  Krishnaswamy further discloses comment insertion module operates to insert an informative comment received from comment classifier module at a location in the online content where it is most relevant, based on relevancy information received from 

Wilson discloses systems and method for displaying received publishing content on a web page along with one or more user elements by which one or more users may submit sentiment input and textual input (comments) in relation to the received publishing content or a sub-portion of the received publishing content (Abstract).  Wilson further discloses evaluating user input relating to electronic published content, receiving electronic publishing content for display online, displaying the received publishing content on a webpage along with one or more user elements by which one or more users may submit sentiment input or textual input in relation to the received publishing content or a sub-portion of the received publishing content, receiving, from each of a plurality of users, a user input related to the displayed publishing content displayed on the web page, wherein the user input including an identification of a sub-portion of the 

Bandaru discloses method and system for analyzing user-generated content (comments) (Title).  Bandaru discloses a sentence parser and tokenizer extracts sentences from each review (comments) stored in the review database, and tags each sentence with an indication of its “part of speech” before passing the sentence to semantic processor, which uses both heuristic databases and scoring algorithms to generate a score for each relevant sentence (paragraph [0014]). Bandaru further discloses a synopsis generator sues both relevant fragments and complete sentences which are semantically tagged to generate a summary from all the reviews collected in order to provide a searcher with results that include substance and sentiment which are then formatted in an easy to understand way in order to present the search results in a logical and quickly accessible manner (paragraph [0014]).

Allen discloses the interaction store stores information describing interactions by users of the digital magazine server with content items (online content or publication) presented to the user by the digital magazine server, wherein the interactions includes comments on content items presents to users and replies to the comments from users of the digital magazine server (paragraph [0048]).  Allen further discloses the topic extraction module analyzes a content item or a comment posted to a comment item to identify one or more topics from the topic stored associated with the content item or the comment, wherein the topic extraction module parses the text of a content item or a comment based on the words in the text of the content item of the comment and semantic relationships between the words, then the topic extraction module maps one or more semantic tokens extracted from a content item or from a comment to topics selected from the catalog of topics stored in the topic store (paragraphs [0049]-[0050]).  Allen further discloses the topic extraction module determines a topic associated with a semantic token based on the context value map of each of the possible topics corresponding to the semantic tokens parsed from the surrounding text, and determines a score for each topic corresponding to the semantic token and selects the topic having a maximum score (paragraph [0052]).

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “determining a scope of the comment that is associated with the extracted at least one passage (from the comment), wherein determining the scope of the comment comprises determining a context associated with the extracted at least one passage based on text surrounding the extracted at least one passage in the comment” and “based on the determined scope of the comment, generating the at least one comment excerpt that corresponds to the comment in the comments section, wherein the at least one comment excerpt includes the extracted at least one passage and extracted surrounding text based on the determined scope of the comment”, as are now included in all the independent claims, in combination with other elements recited, which is not found in the prior art of record above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU T NGUYEN/Primary Examiner, Art Unit 2177